DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 04, 2022 has been entered. Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. [US 20040090610 A1, hereafter Hatakeyama].
As per Claims 1, 12 and 18, Hatakeyama teaches a device comprising: 
a light source 13 configured to emit photoresist-curative electromagnetic radiation (See fig. 1, Para 102); and 
a light guide 11 arranged to receive the photoresist-curative electromagnetic radiation from the light source 13 and to guide the received radiation by total internal reflection (fig. 1, Para 102 and 103), the light guide including a pattern 12 of emission points on at least one surface of the light guide, the emission points emitting the photoresist-curative electromagnetic radiation out of the light guide by frustration of total internal reflection caused by the emission points (See fig. 3, Para 110).
As per Claims 2, 14 and 20, Hatakeyama teaches the device of claim 1, wherein the photoresist-curative electromagnetic radiation is ultraviolet (UV) light (Para 4).
As per Claims 4 and 15, Hatakeyama teaches the device of claim 1, further including a photoresist disposed on a first surface of the light guide, the emission points formed on the first surface, wherein portions of the photoresist material are cured by the photoresist-curative electromagnetic radiation emitted at the emission points (See fig. 3, Para 110).
As per Claims 10, 17 and 19, Hatakeyama teaches the device of claim 1, wherein the light source is arranged to the inject the photoresist-curative electromagnetic radiation into an edge of the light guide (See fig. 1, Para 102).
As per Claim 13, Hatakeyama teaches the device of claim 12, wherein the film has an index of refraction less than that of the light guide so that the film acts as an optical cladding to totally internally reflect the photoresist-curative electromagnetic radiation at the interface between the film, other than at the emission points, and the film (Para 4 and 102).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama as applied above, in view of Schmidt (US 2004/0115568).
As per Claims 3 and 6, Hatakeyama teaches the device of claim 1.
Hatakeyama does not explicitly teach where the emission points comprise a light diffusing layer or a lens imprinted on the at least one surface of the light guide; wherein the emission points include a roughened surface of the at least one surface.
Schmidt teaches frustrated total internal reflection lithography device wherein emission points 16 include prism or grating-like structures (fig. 1 par. 22).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Hatakeyama to include the prism or grating-like structures as taught by Schmidt in order to improve light coupling between the waveguide and photoresist, such structures comprising a roughened surface having a light diffusing layer or a lens imprinted on the at least one surface.

Allowable Subject Matter
Claims 5, 7-9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 04, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882